DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in United States on 3/19/2021. It is noted, however, that applicant has not filed a certified copy of the Japan 2020-049248, 03/19/2020 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mello (US 2015/0265017)(applicant’s IDS) in view of Pinne (US 2009/0095773) and Yamada (JP3318971B2), applicant’s IDS.
Regarding claim 1, Mello discloses a smartphone case (insulated cover for a mobile device) (abstract and fig. 3 numbers 10 and 12) equipped with a pocket warmer storage function (pocket) (fig. 6 number 16) that can store pocket warmer (exothermic pack)(fig. 6 number 14, P:0054 and P:0058) and can use the warmer to warm up a smartphone (P:0054), the smartphone case (fig. 3 number 12) comprising: a pocket warmer storage body (fig. 3 number 16, P:0054 and P:0058) that is disposed on the back side of the smartphone body (fig. 3). Mello further discloses a dimension in the thickness direction of the storage space for storing the disposable pocket warmer is thinner (fig. 3 number 16) than the thickness dimension of the disposable pocket warmer (fig. 3 number 14).  Mello differs from claim 1 of the present invention in that it does not explicit disclose a disposable pocket warmer and a flexibility capable of rubbing the stored disposable pocket warmer from the outside, and has a heat retaining property to retain heat generated from the disposable pocket warmer inside.  Pinne teaches heating means preferably comprises a self-contained, pack or pouch having internal compounds that when activated, undergo an exothermic chemical or phase change, thereby evolving heat energy (P:0012).  Such packs or pouches may be reusable or disposable, as the case may be, but are otherwise sized to fit within the first chamber (P:0012 and fig. 2 numbers 00 and 70).  Yamada teaches a protective case for a mobile terminal)  comprising heating elements warmer 7a and  warmer 7b (abstract), which guarantees the operating temperature of the main body of the portable terminal device (P:0009), applies heat generated by a chemical change (page 3, 5th paragraph)  and the warmers 7a and 8b are rubbed and heated to usable temperature before inserted into the cover base (page 3, last paragraph)  and has a heat retaining property to retain heat generated from the warmers 7a and 7b (P:0009 and page 3, 5th paragraph).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Mello with  a disposable pocket warmer and a flexibility capable of rubbing the stored disposable pocket warmer from the outside, and has a heat retaining property to retain heat generated from the disposable pocket warmer inside in order for the insulated cover for a mobile device to provide an activated disposal pocket warmer when rubbed that heats the mobile device when there is winter weather and disposed the pocket warmer during hot weather, as taught by Pinne and Yamada.

Regarding claim 2, Mello discloses the pocket warmer storage body is made of a material (mesh pocket material)(fig. 7 number 16) that presses the stored disposable pocket warmer to the back side of the smartphone body and closely adheres the stored disposable pocket warmer thereto (P:0054-P:0055,P:0059 and fig.7).

Regarding claim 5, Mello discloses a case body (fig. 7 number 12) having a shape that can be attached to and be detached from the back side of the smartphone body (FIG. 7 number 10), and having a pocket warmer entrance/exit opened to a size that allows the disposable pocket warmer to be taken in and out (fig. 6 number 32), wherein the pocket warmer storage body (fig. 2 number 16) is provided on the back side of the case body so as to cover the pocket warmer entrance/exit (i.e. the rear side of the cover 12 hides the entrance/exit of the pocket warmer (fig. 2).

Regarding claim 8, Mello discloses the smartphone case (fig. 3 number 12) comprising: a frame body which is formed in a rectangular frame shape so as to have an operation opening for operating a display of the smartphone body (fig. 3 numbers 12 and 10), and is disposed corresponding to the outer peripheral edge part on the front side of the smartphone body (fig. 3); and a smartphone entrance/exit section (fig. 6 number 32) that is attached to each frame part of the frame body so that the disposable pocket warmer can be stored on the back surface of the smartphone body (fig. 7 numbers 16 and 10), and is detachably configured (fig. 6 numbers 14 and 32) between any of the frame parts to allow the smartphone body to be taken in and out (i.e. the mobile device can be removed from the frame 12) (fig. 7).
6.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mello (US 2015/0265017)(applicant’s IDS) in view of Pinne (US 2009/0095773) and Yamada (JP3318971B2), applicant’s IDS, as applied to claim 1 above in view of  “Official Notice”.  
Regarding claim 3, the combination of Mello, Pinne and Yamada differs from claim 3 of the present invention in that they do not explicit disclose wherein the pocket warmer storage body is formed of a sheet material having elasticity.  Mello teaches the pocket warmer storage body is made up of a mesh screen (P:0055).  The examiner takes “Official Notice” that Elastic mesh screen are known in the art to stretch or expand in order to accommodate the heat pack when the heat pack is inserted within the storage pocket of cover. 
Allowable Subject Matter
7.	Claims 4, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 4, the prior art of record fails to teach or suggest, alone or in combination the pocket warmer storage body is formed of a bag-shaped cloth containing a filler having a swelling property, and is formed so that the thickness direction of the storage space for storing the disposable pocket warmer is thinner than the thickness dimension of the disposable pocket warmer when the filler is inflated.

Regarding claim 6, the prior art of record fails to teach or suggest, alone or in combination the pocket warmer storage body has a folded-back fixing part that is fixed to the outer surface of the peripheral portion of the upper entrance/exit of the pocket warmer in a state where the outer peripheral edge part is folded back in the direction of the case body.

Regarding claim 7, the prior art of record fails to teach or suggest, alone or in combination the pocket warmer storage body has a fixing annular member formed in an annular shape to be fixed along the peripheral edge of the pocket warmer entrance/exit, and wherein the outer peripheral edge part of the fixing annular member and the outer peripheral edge part of the pocket warmer storage body are folded in the inward direction facing each other and the respective tip edge parts are sutured together.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/              Primary Examiner, Art Unit 2648